UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA

MCKESSON CORPORATION, et al.,                  )
                                               )
                     Plaintiffs,               )
                                               )
              v.                               )   Civil Case No. 82-220 (RJL)
                                               )
ISLAMIC REPUBLIC OF IRAN, et al.,              )
                                               )
                     Defendants.
                                            wJ
                              MEMORANDUM OPINION
                              (August~ 2013) [Dkt. #983]

       On March 27, 2013, this Court entered judgment for McKesson Corp., et al.,

("McKesson" or "plaintiffs"), for damages, prejudgment interest, attorneys' fees, and

costs incurred through June 30, 2012. See Order, Mar. 27, 2013 [Dkt. #982]. With

respect to fees and costs incurred after June 30, 2012, the Court's Order provided that

"plaintiffs are entitled to seek [such] additional fees and costs ... and are hereby

authorized to submit a further application for such fees and costs consistent with this

Judgment[.]" ld. On Aprill6, 2013, McKesson filed a Motion for Supplemental

Judgment, seeking $434,385 in fees and $17,073 in costs incurred between July 1, 2012

and April15, 2013. See Pis.' Mot. Supp. J. [Dkt. #983]. Upon consideration ofthe

parties' pleadings, applicable law, and the complete record in this case, the Court

GRANTS plaintiffs' Motion for Supplemental Judgment.
                                       ANALYSIS

       I find McKesson's requested lodestar amount of$434,385 to be reasonable based

on the declaration submitted by Winston & Strawn partner Mark N. Bravin. See 2013

Bravin Decl. [Dkt. #983-1]. Mr. Bravin reviewed the time records and prepared the bills

underlying McKesson's fee application. See id. at 2. The lodestar is based on standard

hourly rates charged for 718.60 hours oflawyer time and 32.80 hours of paralegal time.

See id. at 2-3. The exhibits to Mr. Bravin's declaration set forth the credentials of each

attorney as well as specifics on their hourly rates and work performed. See Tabs 1, 2, and

4 to Bravin Decl.

       For the same reasons discussed in my March 20 13 Memorandum Opinion, I find

McKesson's requested hourly rates to be reasonable. See Mar. 27, 2013 Mem. Op. [Dkt.

#981] at 7-11. Both the 2012 and 2013 rates requested are consistent with the rates

prevailing in Washington, D.C. for similar work by lawyers of comparable skill,

experience, and reputation. I also find the number of hours billed to be reasonable based

on the time records attached to Mr. Bravin's Declaration. See Tab 4 to Bravin Decl.

These time records contain dated descriptions of all work performed by Winston &

Strawn timekeepers on the case for the period July 1, 2012 to April 15, 2013. See id.

The records describe the nature of the tasks performed, the attorney who performed each

task, and the hours spent on each task. See id. They are sufficiently detailed to enable

me to conclude that the tasks performed were appropriate and necessary, and the case

was efficiently staffed. See id.




                                             2
       In addition to attorneys' fees, McKesson also incurred $17,073 in costs between

June 1, 20 12 and March 31, 20 13. These costs range from computerized research costs to

postage fees. They are typical of the costs that large firms incur and charge to their

clients in this type of litigation, and I find them to be reasonable.

                                       CONCLUSION

       For all of the foregoing reasons, the Court GRANTS plaintiffs' Motion for

Supplemental Judgment. [Dkt. #983]. The Court shall ORDER defendants to pay

plaintiffs $434,385 in attorneys' fees and $17,073 in nontaxable costs. An order

consistent with this decision accompanies this Memorandum Opinion.




                                            RICHARD J. E N
                                            United States District Judge




                                               3